Citation Nr: 0623356	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
hypertensive vascular disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1962 until April 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the San Juan, Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the claim on appeal.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected hypertensive vascular disease is currently 
manifested by diastolic blood pressure readings which are 
predominantly below 110 and systolic readings predominantly  
below 200.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's service-connected hypertensive vascular disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected hypertensive 
vascular disease is more serious than currently evaluated.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 10 
percent disability rating is warranted for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

The veteran's service-connected hypertensive vascular disease 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 7101.  As explained above, to obtain the next 
highest rating, 20 percent, diastolic pressure must be 
predominantly 110 or more or systolic pressure must be 
predominantly 200 or more.  

The blood pressure readings taken during the pendency of the 
veteran's claim have fallen short of these measurements.  VA 
clinic records reveal the following blood pressure readings: 
150/80, 130/80, and 130/80.  See San Juan VAMC records (Aug. 
2003, Jan. 2004, Aug. 2004).

Additionally, in June 2004, the veteran underwent a VA 
examination.  That examination revealed the following blood 
pressure readings: 160/80, 155/80, and 160/80.  This is 
consistent with the assignment of a 10 percent rating 
[systolic pressure predominantly 160 or more, or diastolic 
pressure predominantly 100 or more], and does not approximate 
the schedular criteria for a 20 percent rating [systolic 
pressure predominantly 200 or more; diastolic pressure 
predominantly 110 or more].

Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's hypertensive vascular disease have 
not been met.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (June 2004).  As such, VA fulfilled its 
notification duties.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the appealed August 2004 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorder and 
that effective dates for the evaluation had also been 
established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
and VA clinic records are available, and there is no 
pertinent evidence that is not currently part of the claim's 
file.  Additionally, the veteran was afforded a VA 
examination.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for service-connected 
hypertensive vascular disease, currently evaluated as 10 
percent disabling, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


